Exhibit 10.7

 

Commonwealth Industries, Inc.

500 West Jefferson Street

PNC Plaza – 19th Floor

Louisville, Kentucky 40202-2823

Phone: 502-588-8204

Fax: 502.588.3923

Email: steve.demetriou@ciionline.com

  

Steven J. Demetriou

President and Chief Executive Officer

 

LOGO [g11555logo.jpg]

 

October 11,2004

 

Via Facsimile 972-401-7345

 

Mr. John Balkcom, Chairman

IMCO Recycling Inc.

5215 North O’Connor Boulevard, Suite 1500

Irvin, Texas 75039

 

Re: Assumption of Change in Control Agreements

 

Dear John,

 

Further to our recent conversation, by your execution below, IMCO hereby agrees
that effective on and as of the date of the closing (“Closing”) of the merger
between Commonwealth and IMCO as provided in the Agreement and Plan of Merger
dated as of June 16, 2004, IMCO shall assume all the obligations under those
certain Severance Agreements by and between Commonwealth and the following key
executives, each made as of the date opposite their names:

 

Steve Demetriou

   June 10, 2004

Michael D. Friday

   June 16, 2004

Sean Stack

   June 16, 2004

Christopher R: Clegg

   June 25, 2004

John Wasz

   February 1, 1996, amended as of September 7, 2004

 

Each of the officers has executed an agreement providing, among other things,
that the Merger shall not be a “change in control” event under the Severance
Agreements referenced above. Copies of such agreements are attached hereto.

 

In addition, IMCO hereby agrees that effective on and as of the Closing, IMCO
shall assume the obligations contained in that certain letter agreement between
Commonwealth and John Wasz dated September 7, 2004, a copy of which is attached
hereto.

 

If the Closing does not occur by January 31, 2004, then IMCO’s obligations under
this letter agreement will terminate, unless extended by our mutual agreement.

 



--------------------------------------------------------------------------------

Please indicate your acceptance of and agreement to the foregoing by signing a
copy of this letter in the space provided below.

 

Sincerely,

/s/ Steven J. Demetriou

Steven J. Demetriou

 

ACCEPTED AND AGREED:

This 11th day of October 2004

 

IMCO Recycling, Inc.

By

  /s/ John Balkcom     John Balkcom, Chairman

 